Citation Nr: 1001961	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a 70 percent rating for posttraumatic 
stress disorder (PTSD) from May 2, 2007, to May 8, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
during the period prior to May 2, 2007, and to a rating in 
excess of 70 percent for the disability during the period 
beginning May 9, 2007.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to May 9, 2007.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the case was 
subsequently returned to the RO in Roanoke, Virginia.  In 
April 2008, the Board remanded the case for additional 
development.  

In August 2009, the disability rating assigned the Veteran's 
PTSD was increased from 50 percent to 70 percent, effective 
from May 9, 2007, and TDIU was granted effective on that 
date.  This did not satisfy his appeal.

The issue of entitlement to a 70 percent rating for PTSD 
during the period from May 2, 2007, to May 8, 2007, is 
decided herein while the other matters on appeal are 
addressed in the remand that follows the order section of the 
decision.


FINDING OF FACT

During the period from May 2, 2007, to May 8, 2007, the 
Veteran's PTSD was productive of social and occupational 
impairment that at a minimum more nearly approximated 
deficiencies in most areas than reduced reliability and 
productivity.   



CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD during the 
period from May 2, 2007, to May 8, 2007, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this claim, the originating agency 
increased the rating for the Veteran's PTSD to 70 percent, 
effective May 9, 2007, based upon increased symptomatology 
and impairment evidenced by records of his VA hospitalization 
from May 2 to May 9, 2007.  The increased symptomatology and 
impairment were present at the time of the Veteran's 
admission.  Therefore, the increased rating of 70 percent is 
also warranted for the period from May 2 to May 8, 2009.

ORDER

Entitlement to a 70 percent rating for PTSD during the period 
from May 2, 2007, to May 8, 2007, is granted, subject to the 
criteria applicable to monetary benefits.


REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his PTSD in March 
2009.  In addition to PTSD, the examiner diagnosed major 
depression with psychotic features, cocaine dependence in 
remission and opiate dependence.  The examiner attributed the 
Veteran's major depression to his PTSD and indicated that the 
Veteran's PTSD had prompted his substance abuse.  Thus, the 
issues of entitlement to service connection for major 
depression and substance abuse are raised by the record.  
Unfortunately, the originating agency has not adjudicated 
these issues.  It should do so before the Board decides the 
issues remaining on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.

2.  Then, the RO or the AMC should 
adjudicate the issues of entitlement to 
service connection for major depression 
and substance abuse, and inform the 
Veteran of his appellate rights with 
respect to the determinations.

3.  If appropriate, the RO or the AMC 
should also readjudicate the issues 
remaining on appeal.  Unless the benefits 
sought on appeal are granted to the 
Veteran's satisfaction, the case should 
be returned to the Board for further 
appellate action after the usual 
appellate processing.

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


